DETAILED ACTION
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
The supplemental amendment filed on October 22, 2021 already has claims 52 and 53 which were examined on the merits and rejected in the Office Action mailed on December 6, 2021.  New claims 52 and 53 in the amendment filed on 03/04/2022 must be renumbered 54 and 55.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41, 45, and 47-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim 41, the recitation “the superior plate and the inferior plate each contain the same number of magnets” seeks to introduce new matter.  Applicant’s disclosure, as originally filed, recites “one or more magnets” and does not describe the superior or inferior plate to contain the same number of magnets nor the criticality thereof. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41, 45, and 47-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 41, the recitation “…and do not have an articulating surface” renders the claim vague and indefinite because it is unclear whether each of the superior plate and the inferior plate do not have an articulating surface or whether only one of them does not have an articulating surface. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 41, 45, 47-49, 52, and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 20070179493 A1). 
Regarding claims 41, 52 and 53, Kim discloses an implant 10 for providing a dynamic distraction force wherein the implant is used to replace the entire intervertebral disc  between two vertebrae (Fig. 1A), the implant including: a superior plate 12 and an inferior plate 14 wherein: (1) each of the plates includes an inner surface and a fixation surface, the fixation surface including surface features such as spikes, protrusions, fixation screws etc. (para [0043]); and each of the superior and inferior plates includes a magnet 16  and 18, respectively wherein the magnetic repulsion between magnets 16 and 18 provides dynamic distraction between the vertebrae V1 and V2 (para [0046]) wherein the superior and inferior plate are separated by a distance and do not include a spacer and do not have an articulating surface.  (Also refer Figs. 2A and paras [0050]-[0051]). 
Regarding claim 45, superior and inferior plates 12 and 14 are not in contact.
Regarding claim 47, the bone contacting surfaces of plates 12 and 14 are rough or porous (texture) to enable bone growth. 
Regarding claim 49, Kim discloses the superior and inferior plates to include a material such as PEEK, titanium or ceramic (para [0044]).
The claimed method steps are performed when the Kim device is used to replace a damaged intervertebral disc. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 50 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20070179493 A1) in view of Hyde (US 6387096).
Kim discloses the magnets in the superior and inferior plates to be permanent magnets and to be constructed of neodymium but does not disclose permanent magnet to be constructed of an alloy of neodymium, iron and boron. 
It is well known to construct permanent magnets of an alloy of neodymium, iron and boron, as taught by Hyde (col. 10, lines 56-67 and col. 11, lines 1-29).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have tried a material such as an alloy of neodymium, iron and boron to construct the permanent magnets in the device of Kim since it was known in the art to use this material to construct a permanent magnet with a reasonable expectation of success. 
The claimed method step is rendered obvious by the above discussion. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new rejections made in this office action. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 25, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775